Citation Nr: 0106138	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to December 1, 
1990 for the grant of service connection for residuals of a 
mouth injury.

2.  Entitlement to an effective date prior to December 1, 
1990 for the assignment for a compensable rating for 
residuals of a mouth injury.

3.  Whether there was clear and unmistakable error in the 
February 17, 1972 rating decision in its failure to grant 
service connection and assign a compensable evaluation for 
residuals of a mouth injury.

4.  Whether there was clear and unmistakable error in the 
August 21, 1985 rating decision in its failure to grant 
service connection and assign a compensable evaluation for 
residuals of a mouth injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 27, 1971.

This case was previously before the Board in November 1994 
and October 1997, and the issues of entitlement to increased 
ratings for residuals of a shell fragment wound of the face 
with metallic foreign bodies and residuals of an injury to 
the mouth were remanded to the RO for further development of 
the evidence.

By rating decision of May 1995, the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), increased from noncompensable to 10 percent the 
evaluation for residuals of mouth injury, with the 10 percent 
rating effective December 1, 1990.  The veteran filed a 
notice of disagreement (NOD) to the effective date and the 
present appeal ensued.

In a letter received from the veteran on December 8, 1995, he 
indicated that his only objection was with the December 1, 
1990 effective date for the grant of service connection.  The 
Board interprets his statement as a withdrawal of the claims 
for increased ratings for the shell fragment wound of the 
face and mouth injury.

In October 1997, the Board remanded this case for further 
development.  The case has returned for appellate action.  
The Board notes that for clarity, it has separated issues 1 
and 2 listed on the title page of this action.




FINDINGS OF FACT

1.  The veteran's mouth injury residuals were initially 
diagnosed in November 1971, and are shown to have been 
incurred in service; the veteran's claim of service 
connection for residuals of a mouth injury was received in 
October 1971, within one year of his September 1971 
separation from service.

2.  The veteran's claims of CUE in the February 17, 1972 and 
August 21, 1985 rating decisions are moot.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 28, 1971, 
but no earlier, for the grant of service connection for 
residuals of a mouth injury are met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.400 (2000).

2.  The veteran's claims of CUE in the February 17, 1972 and 
August 21, 1985 rating decisions are legally insufficient.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date for service connection for residuals 
of a mouth injury

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him.

An original claim is defined as an initial application for 
benefits in a form prescribed by the Secretary for the 
Department of Veterans Affairs.

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2000).  The proper 
effective date for an original disability compensation claim 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service. 38 C.F.R. § 3.400(b)(2)(i).  
Otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.

The veteran contends that the effective date for the grant of 
service connection should be September 28, 1971, the day 
following separation from active service.  The record shows 
that the veteran filed a service connection claim for a mouth 
injury in October 1971.

The record further reveals that in a November 1992 decision 
the RO awarded the veteran service connection for residuals 
of an injury of the mouth and assigned a noncompensable 
rating effective December 1, 1990.  It notified him of this 
decision at his last known residence in a letter of January 
1993.  The RO explained that the decision was based on the 
veteran's service medical records, and on November 1971 and 
December 1991 VA examination reports.  

With respect to the veteran's contention, the Board finds 
that an effective date back to the day following separation 
from active service (September 28, 1971) must be granted for 
the following reasons.  First, the veteran's service 
personnel records confirm that he was injured during combat 
in the Republic of Vietnam.  Furthermore, as a result of 
combat, the veteran was awarded service connection for 
injuries to the face effective September 28, 1971. 

Second, the veteran, immediately following discharge, 
specifically filed a claim for service connection for a mouth 
injury in October 1971.  

Third, according to a November 1971 VA examination report, 
the examiner diagnosed a mouth injury, to include broken 
teeth, due to a bullet wound.  Thus, it is clear to the Board 
based on the evidence of record at that time, service 
connection for residuals of a mouth injury was warranted in 
1971, when the veteran filed his original claim.  

Fourth, the Board notes that the RO never adjudicated the 
specific issue of entitlement to service connection for 
residuals of a mouth injury until the 1990s when it granted 
service connection.  Thus, the veteran's October 1971 claim 
remained unadjudicated and open for many years.

Therefore, given that the veteran filed his claim for 
entitlement to service connection for residuals of a mouth 
injury within a year after discharge and it was never 
adjudicated until nearly 20 years later, by law, VA must 
assign the effective date to the first day after discharge, 
which in this case is September 28, 1971.

CUE claims

In light of the Board's finding, the remaining CUE issues on 
appeal are moot.  In a case such as this one, where the law 
and not the evidence is dispositive, the claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  There is no legal basis to find CUE in these issues, 
given that an effective date of September 28, 1971 for 
residuals of a mouth injury has been assigned.


ORDER

An effective date of September 28, 1971--and no earlier--is 
warranted for the grant of service connection for residuals 
of a mouth injury, subject to controlling regulations 
applicable to the payment of monetary benefits.

The claim that the February 17, 1972 and August 21, 1985 
rating decisions were clearly and unmistakably erroneous in 
failing to grant service connection for residuals of a mouth 
injury are legally insufficient, and these claims must 
therefore be denied.


REMAND

In light of the foregoing decision, the veteran is appealing 
the original disability evaluation assigned following an 
award of compensation.  Disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities (Ratings Schedule), which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In such a case 
as this, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

In connection with development requested by the Board in 
October 1997, the RO attempted to obtain copies of records 
pertaining to treatment received at VA medical facilities in 
Altoona, Harrisburg and Philadelphia, PA.  Records from 
Harrisburg and Philadelphia are not available.  Records 
beginning in 1982 were received from the Altoona VA facility.  
In approximately January 1999, the RO requested records dated 
from 1971 to June 1982.  It does not appear that a response 
to this request was received by the RO.  Also, copies of 
documents contained in the Medical Administration Service 
Administrative Records folders should be requested from the 
three VA medical facilities at which the veteran has reported 
receiving treatment.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should request from the VA 
medical center in Altoona, PA copies of 
all treatment records on file pertaining 
to the veteran, covering the period from 
September 1971 to June 1982.

The RO should also request copies of 
documents contained in the Medical 
Administration Service Administrative 
Records folders, if in existence, at the 
VA medical facilities located in Altoona, 
Harrisburg and Philadelphia (or the 
custodian of those records), dated from 
September 1971.

If records are not available, the RO 
should request documentation from the 
facility or facilities to that effect.

2.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete appropriate 
corrective action is to be taken.

3.  Then the RO should take any other 
necessary action, and assign the 
appropriate disability rating(s), 
consistent with the staged rating 
provisions of the decision in Fenderson.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond to 
any claims in appellate status.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 



